This case, by stipulation of counsel, was consolidated for the purpose of trial in the lower court and presentation and submission to this court with the case of Sorensen v. Bills,261 P. 450, just decided. The same facts are involved in *Page 517 
both. The judgment in the one controls the judgment in the other.
For the reasons assigned in Sorensen v. Bills, the judgment in the present case is affirmed, with costs taxed against appellant.
THURMAN, C.J., and CHERRY, STRAUP, and HANSEN, JJ., concur.